SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO (Rule 14d-100) TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. )* PRESTIGE BRANDS HOLDINGS, INC. (Name of Subject Company (Issuer)) GENOMMA LAB INTERNACIONAL, S.A.B. de C. V. (Names of Filing Persons (Offerors)) Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) 74112D101 (CUSIP Number of Class of Securities) Oscar Villalobos Torres Chief Financial Officer Genomma Lab Internacional, S.A.B. de C. V. Edificio Samara, Antonio Dovalí Jaime #70 Piso 2 Colonia SantaFe, Delegación Álvaro Obregón C.P. 01210, Ciudad de México, Distrito Federal, Telephone:+52 (55) 5081-0000 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) Copies to: Michael L. Fitzgerald, Esq. Joy K. Gallup, Esq. Dewey & LeBoeuf LLP 1301 Avenue of the Americas New York, New York 10019 Telephone:(212) 259-6888 CALCULATION OF FILING FEE Transaction Valuation Amount Of Filing Fee* Not Applicable* Not Applicable* * A filing fee is not required in connection with this filing as it relates solely to preliminary communications made before the commencement of a tender offer. ¨ Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:Not applicable. Filing Party:Not applicable. Form or Registration No.:Not applicable. Date Filed:Not applicable. ý Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ýthird-party tender offer subject to Rule 14d-1. ¨issuer tender offer subject to Rule 13e-4. ¨going-private transaction subject to Rule 13e-3. ¨amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ¨ If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: ¨Rule 13e-4(i) (Cross-Border Issuer Tender Offer) ¨Rule 14d-1(d) (Cross-Border Third Party Tender Offer) 2 Forward-looking Statements This communication may contain certain forward-looking statements and information relating to Genomma Lab Internacional, S.A.B. de C.V. ("Genomma") that reflect the current views and/or expectations of Genomma and its management with respect to its performance, business and future events.Forward looking statements include, without limitation, any statement that may predict, forecast, indicate or imply future results, performance or achievements, and may contain words like "believe," "anticipate," "expect," "envisages," "will likely result," or any other words or phrases of similar meaning.Such statements are subject to a number of risks, uncertainties and assumptions.These risks and uncertainties include, but are not limited to, the possibility that Genomma will not pursue a transaction with Prestige Brands Holdings, Inc. ("Prestige"), the timing to consummate a potential transaction between Genomma and Prestige, the ability and timing to obtain required regulatory approvals, Genomma’s ability to realize the synergies contemplated by a potential transaction and Genomma’s ability to promptly and effectively integrate the businesses of Prestige and Genomma.We caution you that a number of important factors could cause actual results to differ materially from the plans, objectives, expectations, estimates and intentions expressed in this communication and in oral statements made by authorized officers of Genomma.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates.Except as otherwise provided by law, Genomma undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Important Additional Information This communication does not constitute an offer to buy or solicitation of an offer to sell any securities.No tender offer for the shares of Prestige has commenced at this time.In connection with the proposed transaction, Genomma intends to file tender offer documents with the U.S. Securities and Exchange Commission ("SEC").Any definitive tender offer documents will be mailed to stockholders of Prestige.INVESTORS AND SECURITY HOLDERS OF PRESTIGE ARE URGED TO READ THESE AND OTHER DOCUMENTS FILED WITH THE SEC CAREFULLY IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED TRANSACTION.Investors and security holders of Prestige will be able to obtain free copies of these documents (when available) and other documents filed with the SEC by Genomma through the web site maintained by the SEC at http://www.sec.gov. 3 On May 3, 2012, Genomma Lab Internacional, S.A.B. de C.V. issued the following press release and filed it with the Comisión Nacional Bancaria y de Valores (Mexican National Banking and Securities Commission):
